
	
		III
		112th CONGRESS
		1st Session
		S. RES. 259
		IN THE SENATE OF THE UNITED STATES
		
			September 8, 2011
			Ms. Murkowski (for
			 herself, Mr. Johnson of South Dakota, and
			 Mr. Begich) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Designating September 9, 2011, as
		  National Fetal Alcohol Spectrum Disorders Awareness
		  Day.
	
	
		Whereas the term fetal alcohol spectrum
			 disorders includes a broader range of conditions than the term
			 fetal alcohol syndrome and therefore has replaced the term
			 fetal alcohol syndrome as the umbrella term describing the range
			 of effects that can occur in an individual whose mother drank alcohol during
			 pregnancy;
		Whereas fetal alcohol spectrum disorders are the leading
			 cause of cognitive disability in Western civilization, including the United
			 States, and are 100 percent preventable;
		Whereas fetal alcohol spectrum disorders are a major cause
			 of numerous social disorders, including learning disabilities, school failure,
			 juvenile delinquency, homelessness, unemployment, mental illness, and
			 crime;
		Whereas the incidence rate of fetal alcohol syndrome is
			 estimated at 1 out of 500 live births and the incidence rate of fetal alcohol
			 spectrum disorders is estimated at 1 out of every 100 live births;
		Whereas, although the economic costs of fetal alcohol
			 spectrum disorders are difficult to estimate, the cost of fetal alcohol
			 syndrome alone in the United States was approximately $6,000,000,000 in 2007,
			 and it is estimated that each individual with fetal alcohol syndrome will cost
			 the taxpayers of the United States between $860,000 and $4,000,000 during the
			 lifetime of the individual;
		Whereas, in February 1999, a small group of parents of
			 children who suffer from fetal alcohol spectrum disorders came together with
			 the hope that they could make the world aware of the devastating consequences
			 of alcohol consumption during pregnancy by establishing International Fetal
			 Alcohol Syndrome Awareness Day;
		Whereas the first International Fetal Alcohol Syndrome
			 Awareness Day was observed on September 9, 1999;
		Whereas Bonnie Buxton of Toronto, Canada, the co-founder
			 of the first International Fetal Alcohol Syndrome Awareness Day, asked
			 What if ... a world full of FAS/E [Fetal Alcohol Syndrome/Effect]
			 parents all got together on the ninth hour of the ninth day of the ninth month
			 of the year and asked the world to remember that during the 9 months of
			 pregnancy a woman should not consume alcohol ... would the rest of the world
			 listen?; and
		Whereas on the ninth day of the ninth month of each year
			 since 1999, communities around the world have observed International Fetal
			 Alcohol Syndrome Awareness Day: Now, therefore, be it
		
	
		That the Senate—
			(1)designates
			 September 9, 2011, as National Fetal Alcohol Spectrum Disorders
			 Awareness Day; and
			(2)calls upon the
			 people of the United States—
				(A)to observe
			 National Fetal Alcohol Spectrum Disorders Awareness Day with appropriate
			 ceremonies—
					(i)to
			 promote awareness of the effects of prenatal exposure to alcohol;
					(ii)to
			 increase compassion for individuals affected by prenatal exposure to
			 alcohol;
					(iii)to minimize the
			 effects of prenatal exposure to alcohol; and
					(iv)to
			 ensure healthier communities across the United States; and
					(B)to observe a
			 moment of reflection during the ninth hour of September 9, 2011, to remember
			 that during the 9 months of pregnancy a woman should not consume
			 alcohol.
				
